


Exhibit 10.4


FIRST AMENDMENT
TO THE COMPUTER SCIENCES CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN No.
2


This AMENDMENT to the Computer Sciences Corporation Supplemental Retirement Plan
No. 2 (the “Plan”) is effective as of December 31, 2012.


W I T N E S S E T H:


WHEREAS, the board of directors of Computer Sciences Corporation (the “Company”)
has previously approved certain amendments to the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.Article XXII of the Plan is hereby amended in its entirety as follows:


Certain Section 409A Matters


Notwithstanding anything herein to the contrary: no distributions to a
“specified employee” (as such term is defined under Section 409A of the Code)
under this SERP No. 2 that are to be made as a result of the specified
employee’s “separation from service” (as such term is defined under Section 409A
of the Code) for any reason other than the specified employee’s death or
“disability” (as such term is defined under Section 409A of the Code) shall be
made or commence prior to the earlier of the date that is six months after the
date of separation from service or, if earlier, the Participant’s death;
provided that any distributions that otherwise would have been payable during
such six-month (or shorter) period, plus interest accrued thereon at a rate
equal to the default rate credited to amounts deferred under the Company’s
Deferred Compensation Plan, as amended (but calculated on a monthly average
basis rather than a daily basis), shall be distributed in lump sum on the first
day following the expiration of such six-month (or shorter) period. Specified
Employees shall be identified as provided in the Company’s Specified Employee
Determination Policy, as amended.    


2.
In all other respects, the Plan is hereby ratified and confirmed.



IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted as of
the effective date indicated above.


COMPUTER SCIENCES CORPORATION


By:     /s/ Eduardo J. Nunez
Eduardo J. Nunez
Vice President, Global Compensation & Benefits




